 In theMatterofTHETEXAS COMPANYandBUILDINGSERVICEEMPLOYEESLOCAL UNIONNo.75Case No. B-1684.-Decided March 51 19140OilProduction,Manufacture,andMarketing Indvsti y-Investigation ofRepresentatives:controversy concerning representation of employees: refusalby employer to recognize petitioning union unless Board determined majoritystatus and had jurisdiction to make such determination for building-serviceemployees;stipulationasto-Jurisdiction-sustained:building-maintenanceoperations as part of Company's interstate business-UnitAppropriate forCollective Bargaiwing:'all building-service employees,including janitresses, headjanitor, janitors,watchmen,matron, elevator starter, and elevator operators ;stipulation asto-Election OrderedMr. L. N. D. Wells, Jr.,andMr. V. Lee McMahon,for the Board.Mr. James H. Pipkin,of Houston, Tex., for the Company.MandeldCombs,andMr. Albert Stein,ofHouston, Tex., andMr. Herbert Thatcher,ofWashington, D. C., for the Union.Miss Grace McEldowney,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEOn June 6, 1939, Building Service Employees Local Union No. 75,herein called the Union, filed with the Regional Director for the Six-teenthRegion(FortWorth, Texas) a petition, and on December 5,1939, an amended petition, alleging that a question affecting com-merge,had, arisen concerning ,the-representation of employees of TheTexas Company, Houston, Texas, herein called the Company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On December 5, 1939, the National LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act and Article III, Section 3, of National Labor Re-lations Board Rules and Regulations-Series 2, issued an order, andon December 19, 1939, an amended order, directing an investigationand authorizing the Regional Director to conduct it and to providefor an appropriate hearing upon due notice.Pursuant to notices21 N. L.R. B., No. 18.110 THE TEXASCOMPANY111duly served upon the Company and the Union, a hearing was heldon January 16, 1940, at Houston, Texas, before Albert L. Lohrn, theTrialExaminerduly designated by the Board. The Board, theCompany, and the Union were represented by counsel and partici-pated in the hearing.Full opportunity to be heard, to examine andcross-examine witnesses,and to introduce evidence bearing on theissues was afforded all parties.At the hearing counsel for the Company moved to dismiss thepetition for lack of jurisdiction, on the ground that the work of the,employees involved in the proceeding is purely local in its nature,regardless of the character of the Company's business as a whole.The Trial Examiner did not rule on this motion.For the reasonsset forth below,the motion is hereby denied.During thecourse ofthe hearing,the Trial Examiner made several rulings on motionsand on objections to the admission of evidence.The Board hasreviewed the rulings of the Trial Examiner and finds that no preju-dicial errors were committed.The rulings are hereby affirmed.On February 6, 1940, a hearing was held before the Board atWashington, D. C., for the purpose ' of oral argument.Both theCompany and the Union appeared and presented argument. TheCompany also filed a,brief which has been considered by the Board.Upon the entire record in the proceeding,the Board makes thefollowing :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Texas Company, a Delaware corporation with its principalbusiness and executive offices in NewYork Cityand Houston,Texas,isengaged in producing,manufacturing,and marketing crude oiland its products.It operates approximately 8,000 wells and 23 re-fineries situated in several States,.and markets its products throughdealers in all States.It owns and controls all of the stock in anumber of subsidiary corporations engaged in one or more phasesof the oil industry in the United States and a number of foreigncountries.In 1938, according to its franchise tax return,13.337 percent of its business was intrastate and 86.663 per cent interstate incharacter.It is capitalized at over $250,000,000, and its gross re-ceipts for 1938 were in excess of $280,000,000.In Houston,Texas, the Company owns and operates for the useof its second largest executive office, a 13-story office building cover-ing one-quartercity blockand containing 253 office rooms.In it areemployed approximately 750 persons,exclusive of the building-serviceemployees involved in this case.The entire building, except for a 112DECISIONSOF NATIONALLABOR RELATIONS BOARDcigar and soft drink stand on the main floor, is occupied by theCompany and its subsidiaries.The employees for whom a bargaining unit is sought are the 48persons engaged in the work of cleaning and servicing this building.They include 18 janitresses, a head janitor, 20 janitors, 2 watchmen,a matron, an elevator starter, and 5 elevator operators.There is nodoubt that the Company is engaged in commerce within the meaningof the Act, but the Company contends that the work of these em-ployees is purely local, without substantial relation to trade, traffic,and commerce among the several States, and thus no question affect-ing commerce has arisen in this proceeding.We see no reason for regarding the building-maintenance opera-tions of the Company as entirely separate and distinct from the restof its business.The office building here involved is owned andoperated by the Company not as a separate enterprise, but to houseits second largest executive office.Except for a small space on thefirst floor, the entire building is occupied by the Company's offices.We are impressed by the fact that the Company itself finds it expe-dient to maintain its own office building from which a substantialpart of the operations of its vast interstate enterprise is directed.Manifestly no large office building can long be operated withoutbuilding-service employees, such as those here involved.It is obvious, moreover, that a labor dispute between the building-service employees and the Company could seriously interfere withthe comfort, convenience, safety, and efficiency of the 750 executiveand clerical employees who work in the building. It is also clearthat a picket line outside the building might seriously impede, if notactually paralyze, all business handled through the Houston office,while a strike of the building-service employees easily might leadto sympathetic strikes and other disturbances among the numerousother employees of the Company throughout its vast enterprise.We do not regard the status of building-service employees in theCompany's executive office building as materially different from thatof maintenance and janitorial employees 1 in a large plant manu-iMaintenance and janitorial employees and watchmen frequently are included in thescope of Board certifications and ordersInMatter of American Potash & Chemical Cor-porationandBorax& Potash Workers Union No. 20181, 3 N. LR. B. 140, the Board di-rected reinstatement with back pay of a "relief janitor" found to have been discriminatedagainst.Tbd Board's Order was subsequently enforced by the court.NationalLaborRela-tions Board v. American Potash and Chemical Corporation,98 F (2d) 488 (C. C. A. 9),cert. denied, 306 U. S 643Board orders directing that collective bargaining be carriedon with representatives of both production and maintenance employees have been enforcedby the courts.National Labor Relations Board v. Piqua Munising Wood Products Com-pany,109 F (2d) 552;National Labor Rotations Board v. Louisville RefiningCo, 102 F(2d) 678 (C. C. A. 6). In a recent case the Board ordered the reinstatement of a nightwatchman found to have been discriminated againstMatter of Lansing CompanyandInternational Union, United Automobile Weriers of America, Local No. 182,20 N L R B434. THE TEXASCOMPANY113factoring or processing goods which flow in commerce. It is clearlyas important to the Company that its executive office building bemaintained in such condition that the conduct of business is facili-tated rather than hampered.Since operation of the office buildingis an integral part of the Company's enterprise, we are not impressedby the contention that the services of the employees involved do notrelate directly to the flow of goods in commerce.We think it clearthat the employees come within the protection of the Act.II.THE ORGANIZATIONINVOLVEDBuilding Service Employees Local Union No. 75 is a labor organ-ization affiliated with the American Federation of Labor. It admitstomembership employees of the Company who are engaged in thecleaning,maintenance,' and upkeep of the Company's building inHouston, Texas.III.THE QUESTION CONCERNINGREPRESENTATIONIt was stipulated at the hearing that the Union had requested theCompany to bargain with it as the representative of the building-service employees, but that the Company was unwilling to do sounless the Board determined that the Union represented a majorityof the employees in the proposed unit and had jurisdiction to makesuch determination.In all its dealings with the Union, the Com-pany had taken the position that the Board did not have jurisdic-tion and that the employees involved were not covered by the Act.We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITAt the hearing a stipulation between counsel for the Board and-the Company was introduced, in which the building-service employees'2The,word"maintenance"In so far as the jurisdiction of the Union,is concerned appliesonly to cleaning and upkeep,and does not include repair work.Carpenters, engineers,electricians, plumbers,painters,and other craftsmen are not admitted to membership 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Company were listed and classified according to their work,with a description of the duties of each group.The Union contendsthat all employees in the classifications on the list should be includedin the appropriate unit, and all others excluded.Those includedwould be janitresses, head janitor, janitors, watchmen, matron, eleva-tor starter, and elevator operators.3The Company takes no standon the appropriate unit.We find that the building-service employees of the Company whoare employed in its building at Houston, Texas, including janitresses,,head janitor, janitors, watchmen, matron, elevator starter, and ele-vator operators constitute a unit appropriate for the purposes ofcollective bargaining with the Company, and that such unit willinsure to employees of the Company the full benefit of their right toself-organization and to collective bargaining and otherwise effectuatethe policies of the Act.VI.THE i)ETERMINATION OF REPRESENTATIVESThe parties agreed that the stipulation referred to in Section V,above, included the names of the 44 building-service employees onthe Company's pay roll on the day of the hearing, and also 4 extraemployees who were accustomed to working for the Company duringthe absence of regular employees, but who were not actually at workon that day.4These four employees are included within the bar-gaining unit.Itwas testified that 29 of the 48 employees weremembers of the Union.The Company, however, requested an elec-tion if the Board should determine it had jurisdiction of the matter.We find that the question concerning representation can best beresolved by means of an election by secret ballot.Since the partiesmade no clear indication as to what pay-roll period should be usedto determine eligibility to participate in the election, we shall followour usual practice in this regard.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of The Texas Company, Houston, Texas,within the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe National Labor Relations Act.3 In its Petition the Union described the bargaining unit which it claimed as appropriateas "building service workers employed in the cleaning and servicing of The Texas Companyoffice building."4The four extra employees included in the stipulation are Mrs. Chronister,Mrs. What-ley, and Mrs Kennedy, janitresses,and Mrs. Locascio,elevator operator. THE TEXAS COMPANY1152.All building-service employees of the Company employed inits building at Houston, Texas, including janitresses, head janitor,janitors, watchmen, matron, elevator starter, and elevator operators,constitute a unit appropriate for the purposes of collective bargain-ing,within the meaning of Section 9 (b) of the National LaborRelations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDiI;rCTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collectivebargaining with The Texas Company, Houston, Texas, an electionby secret ballot shall be conducted as early as possible but not laterthan thirty (30) days from the date of this Direction of Election,under the direction and supervision of the Regional Director forthe Sixteenth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations, among all building-service employees ofthe Company employed in its building at Houston, Texas, includingjanitresses, head janitor, janitors, watchmen, matron, elevator starter,and elevator operators, who were employed by the Company duringthe pay-roll period next preceding the date of this Direction ofElection, including employees who did not work during such pay-rollperiod because they were ill or on vacation, and employees who shallhave since been temporarily laid off, but excluding employees whoshall have since quit or been discharged for cause, to determinewhether, or not they desire to be represented by Building ServiceEmployees Local Union No. 75, for the purposes of collective bar-gaining.